DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vos et al. (US 2016/0286612).
Voss discloses a linear drive circuit for an LED light, comprising:
(1) regarding Claim 1:
	an AC-DC module (634, 644) configured to obtain an AC input voltage control signal, and convert the AC input voltage control signal into a DC voltage control signal;
an LED module (665) comprising at least two LED strings with different corelated color temperatures (CCTs), and electrically connected to the AC-DC module through a first unidirectional conductive element;
a CCT and brightness control module (625) electrically connected to the LED module, and configured to obtain a CCT control signal or a brightness control signal according to the DC voltage control signal, and adjust a CCT of each of the at least two LED strings in the LED module according to the CCT control signal ([0017]); and
a drive control module (690) electrically connected to the AC-DC module, and to the CCT and brightness control module through a second unidirectional conductive element, and configured to receive the brightness control signal from the CCT and brightness control module, and adjust brightness of the LED module according to the brightness control signal ([0017], [0026], [0028]).
(2) regarding Claim 15:
	An LED light comprising the linear drive circuit of claim 1 ([0002]).
Allowable Subject Matter
Claims 2-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 12 require wherein the CCT control signal comprises at least two PWM control signals, and the CCT and brightness control module comprises: a signal detection unit; and a switch control unit; wherein the signal detection unit is electrically connected to the AC-DC module and is configured to detect the DC voltage control signal and generate a control voltage detection signal; the switch control unit is electrically connected to the LED module, a first control unit, and the drive control module, respectively; the first control unit is respectively electrically connected to the signal detection unit and the switch control unit, and is configured to receive the control voltage detection signal sent from the signal detection unit, generate a CCT control signal according to the control voltage detection signal, and send each of the at least two PWM control signals to the switch control unit to adjust a current of each of the at least two LED strings, so that a CCT of the LED module is adjusted to a preset CCT; and the first control unit is further configured to adjust a duty cycle of the CCT control signal, so that the switch control unit outputs a brightness control signal, and sends the brightness control signal to the drive control module through the second unidirectional conductive element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844